[Cite as Jones v. Vermillion Local School Dist., 2022-Ohio-3733.]




 ERIK W. JONES, et al.                                   Case No. 2022-00666PQ

         Relators                                        Special Master Jeffery W. Clark

         v.                                              RECOMMENDATION TO DISMISS

 VERMILLION LOCAL SCHOOL
 DISTRICT

         Respondent



        {¶1} On August 19, 2022, “relators” Erik Jones, Joseph Jones, and Kathleen Beyer
filed an unsigned complaint styled PUBLIC RECORDS COMPLAINT IN MANDAMUS As
Granted by R.C. §2743.75 FOR INJUNCTIVE RELIEF. On September 16, 2022,
respondent Vermillion Local School District filed a motion under Civ.R. 12(B)(1) to dismiss
for lack of subject matter jurisdiction on the grounds that 1) the complaint fails to show
that relators made a public records request or that respondent denied one, and 2)
requesters instead allege violations of R.C. 121.22 and other causes of action over which
this court lacks jurisdiction. On September 29, 2022, relators filed three unsolicited
documents, without original signatures and without proof of service (Reply).
        {¶2} The public records program of the Court of Claims is a special statutory
proceeding that applies only to disputes alleging denial of access to public records “in
violation of division (B) of section 149.43 of the Revised Code.” R.C. 2743.75(A), (C)(1),
(F)(3), and (G)(2). It is not an action in mandamus, jurisdiction for which is conferred only
on courts other than the Court of Claims by the Ohio Constitution, R.C. 2731.02, and R.C.
149.43(C)(1)(b). Nor does the statute confer authority on the Court of Claims to hear
disputes regarding violations of Ohio’s Open Meetings Act, R.C. 121.22, exclusive
jurisdiction for which is vested in the court of common pleas. R.C. 121.22(I).
Case No. 2022-00666-PQ                        -2-       RECOMMENDATION TO DISMISS



       {¶3} “Whenever it appears by suggestion of the parties or otherwise that the court
lacks jurisdiction of the subject matter, the court shall dismiss the action.” Civ.R. 12(H)(3).
On review of the complaint, relators’ allegations and prayer for relief relate entirely to R.C.
121.22 and other declaratory and injunctive matters. (Complaint at 6-7.) The complaint
does not allege denial of access to public records in violation of division (B) of section
149.43 of the Revised Code. The Special Master finds the Court of Claims lacks
jurisdiction over relators’ stated causes of action and recommends the complaint be
DISMISSED pursuant to Civ.R. 12(B)(1).
       {¶4} Even had the complaint made a general claim of violation of R.C. 149.43(B),
the requester in an action under R.C. 2743.75 bears the initial burden of production “to
plead and prove facts showing that the requester sought an identifiable public record
pursuant to R.C. 149.43(B)(1) and that the public office or records custodian did not make
the record available.” Welsh-Huggins v. Jefferson Cty. Prosecutor’s Office, 163 Ohio
St.3d 337, 2020-Ohio-5371, 170 N.E.3d 768, ¶ 33. The same requirement would apply
had relators brought a public records enforcement action in a court where mandamus
may be filed:
       R.C. 149.43(C)(1) allows suit only by “a person allegedly * * * aggrieved” by
       the failure of a public office “to promptly prepare a public record and to make
       it available.” It is axiomatic that in order to be a person aggrieved by the
       failure of a public office to promptly respond to a public-records request, one
       must first request records from the public office. See [State ex rel.
       McCaffrey v. Mahoning Cty. Prosecutor’s Office, 133 Ohio St.3d 139, 2012-
       Ohio-4246, 976 N.E.2d 877] at ¶ 20, citing State ex rel. Taxpayers Coalition
       v. Lakewood, 86 Ohio St.3d 385, 390, 1999 Ohio 114, 715 N.E.2d 179
       (1999) (“R.C. 149.43(C) requires a prior request as a prerequisite to a
       mandamus action”) and Strothers v. Norton, 131 Ohio St.3d 359, 2012-
       Ohio-1007, 965 N.E.2d 282, ¶ 14.
State ex rel. Cincinnati Enquirer v. Deters, 148 Ohio St.3d 595, 2016-Ohio-8195, 71
N.E.3d 1076, ¶ 20.
Case No. 2022-00666-PQ                       -3-       RECOMMENDATION TO DISMISS



       {¶5} This complaint nowhere alleges that any relator made a public records
request to respondent or that respondent denied requested access to public records in
violation of R.C. 149.43(B). Even had relators alleged that a public records request had
been made and denied, R.C. 2743.75(D)(1) requires the allegedly aggrieved person to
file their complaint on the form prescribed by the clerk of the Court of Claims, and more
importantly to attach to the complaint “copies of the original records request and any
written responses or other communications relating to the request from the public office
or person responsible for public records.” R.C. 2743.75(D)(1). Relators have not complied
with either of these requirements. Relators therefore fail to state a claim for which relief
may be granted under both R.C. 149.43(C) and R.C. 2743.75 and the Special Master
therefore further recommends the complaint be DISMISSED pursuant to Civ.R. 12(B)(6).
       {¶6} Relator’s reply is unsigned, in violation of Civ.R. 11, and is not accompanied
by a completed proof of service, in the absence of which “[d]ocuments filed with the court
shall not be considered. Civ.R. 5(B)(4). However, in the interest of justice the Special
Master reviewed the reply and notes the following: Relators excuse their filing of the
complaint in this court by stating they “were told by the Erie County Court of Common
Pleas, that the Ohio Court of Claims is the court for this action.” Relators invite the court
to explore a “video summary of meetings (See Ex D.)” to view more of their “grievances,”
invite the court to visit an online posting of respondent’s recent meeting minutes, and
state that “Respondent’s Counsel also conveniently failed to mention, the Requesters do
bring before this court evidence of Respondents breaking R.C. 149.43” without pointing
to any public record request or denial. (Reply at 2.) The Special Master finds that none of
these assertions rectify the omissions on which the findings of lack of jurisdiction and
failure to state a claim are based. The Special Master declines relators’ invitation to comb
through its exhibits and online links in search of actionable conduct.
       It is not the role of this court to “search the record or formulate arguments
       on behalf of the parties.” State v. Quarterman, 140 Ohio St.3d 464, 2014-
Case No. 2022-00666-PQ                       -4-         RECOMMENDATION TO DISMISS



        Ohio-4034, 19 N.E.3d 900, ¶ 19, much less to conduct research to develop
        evidence the parties did not submit.
State ex rel. McKenney v. Jones, Slip Opinion No. 2022-Ohio-583, ¶ 26-28 (original action
in mandamus).
        Conclusion
        {¶7} Upon consideration of the pleadings and attachments, the Special Master
recommends the court dismiss relators’ claims for lack of jurisdiction over the subject
matter, without prejudice. The Special Master further recommends the court dismiss
relator’s claims for failure to state any claim for which relief may be granted by this court,
without prejudice. It is recommended that costs be assessed to relators.
        {¶8} Pursuant to R.C. 2743.75(F)(2), either party may file a written objection with
the clerk of the Court of Claims of Ohio within seven (7) business days after receiving this
report and recommendation. Any objection shall be specific and state with particularity
all grounds for the objection. A party shall not assign as error on appeal the court’s
adoption of any factual findings or legal conclusions in this report and recommendation
unless a timely objection was filed thereto. R.C. 2743.75(G)(1).




                                                   JEFF CLARK
                                                   Special Master

 Filed September 28, 2022
 Sent to S.C. Reporter 10/20/22